Citation Nr: 0206151	
Decision Date: 06/11/02    Archive Date: 06/20/02

DOCKET NO.  01-05 193	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

A. C. Mackenzie, Counsel



INTRODUCTION

The veteran had a total of ten years, four months, and 
nineteen days of active military service, with verification 
of service from April 1943 to April 1946 and from May 1951 to 
December 1957.  He died on June [redacted], 2000, and the appellant 
is his widow.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2001 rating decision issued by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Houston, Texas.  The appeal was limited to the issue of 
service connection for the cause of death.  The Board 
remanded this case to the RO for additional development in 
August 2001, and the case has since been returned to the 
Board.


FINDINGS OF FACT

1.  All relevant evidence necessary to render a decision on 
the appellant's claim has been obtained by the RO, and the RO 
has notified her of the type of evidence needed to 
substantiate her claim.

2.  There is no competent medical evidence relating the cause 
of the veteran's death, a myocardial infarction, to service, 
and service connection was not in effect for any disabilities 
at the time of his death.



CONCLUSION OF LAW

The criteria for entitlement to service connection for the 
cause of the veteran's death have not been met.  38 U.S.C.A. 
§§ 1101, 1110, 1112, 1113, 1131, 1137, 1310, 5103, 5103A, 
5107 (West 1991 & Supp. 2001); 38 C.F.R. §§ 3.303, 3.307, 
3.309, 3.312 (2001); 66 Fed. Reg. 45630-45632 (Aug. 29, 2001) 
(to be codified as amended at 38 C.F.R. § 3.159).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initially, the Board finds that all relevant facts have been 
properly developed in regard to the appellant's claim, and no 
further assistance is required in order to comply with the 
VA's statutory duty to assist her with the development of 
facts pertinent to her claim.  See 38 U.S.C.A. § 5103A (West 
Supp. 2001); 66 Fed. Reg. 45630-45632 (Aug. 29, 2001) (to be 
codified as amended at 38 C.F.R. § 3.159).  Specifically, the 
RO has obtained a VA medical opinion based on a review of the 
claims file.  Also, in an August 2001 letter, the RO 
requested that the appellant provide information and 
authorization forms as to the veteran's treatment providers, 
but no response has been received to date.

The VA's duty to notify the appellant of the evidence 
necessary to substantiate her claim has also been met, as the 
RO informed her of the need for such evidence in the August 
2001 letter.  See 38 U.S.C.A. § 5103 (West 1991 & Supp. 
2001).  Specifically, the RO notified the appellant of the 
newly enacted provisions of 38 U.S.C.A. §§ 5103 and 5103A and 
indicated that such evidence as doctors' records, medical 
diagnoses, and medical opinions were needed to support her 
claim.  She was advised that VA had the veteran's service 
medical records and the death certificate.

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated during 
active military service.  38 U.S.C.A. §§ 1110, 1131; 38 
C.F.R. § 3.303.  Additionally, certain chronic diseases, 
including cardiovascular diseases, may be presumed to have 
been incurred during service if manifested to a compensable 
degree within one year of separation from active military 
service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. 
§§ 3.307, 3.309.  Service connection may also be granted for 
a disability which is proximately due to or the result of a 
service-connected disease or injury.  38 C.F.R. § 3.310(a).

Service connection may be granted for the cause of the 
veteran's death if a disorder incurred in or aggravated by 
service either caused or contributed substantially or 
materially to the cause of death.  For a service-connected 
disability to be the cause of death, it must singly or with 
some other condition be the immediate or underlying cause, or 
be etiologically related.  For a service-connected disability 
to constitute a contributory cause, it is not sufficient to 
show that it casually shared in producing death; rather, it 
must be shown that there was a causal connection.  38 
U.S.C.A. § 1310; 38 C.F.R. § 3.312. 

The Board observes that the veteran died on June [redacted], 2000 at 
his residence.  His death certificate lists a myocardial 
infarction as the immediate cause of death.  No underlying 
causes of death were listed, and an autopsy was not 
performed.  

At the time of the veteran's death, service connection was 
not in effect for any disabilities.  As such, the sole 
question for the Board is whether the myocardial infarction 
causing his death was etiologically related to service.

In reviewing the veteran's service medical records, the Board 
notes that a Grade I systolic murmur at apex was shown in 
January 1946.  Complaints of chest pain, associated with a 
cough, were noted in December 1956.  An electrocardiograph 
(EKG) from August 1957 was interpreted as showing "auricular 
ischemic or infarction," and an EKG conducted in tandem with 
the November 1957 separation examination revealed no change 
from the earlier EKG. 

As a result of this evidence, the Board requested further 
development, including a search for medical records and a VA 
file review and opinion, in its August 2001 remand.  However, 
as noted above, the appellant did not respond to an August 
2001 RO letter concerning the need for additional medical 
records.  See Wood v. Derwinski, 1 Vet. App. 190, 193 (1991) 
(the VA's duty to assist is not a one-way street; if a 
claimant wishes help in developing a claim, he or she cannot 
passively wait for it in those circumstances where he or she 
may or should have information that is essential in obtaining 
putative evidence).  

Despite the lack of a response from the appellant, the RO 
forwarded the veteran's claims file to a VA facility in 
November 2001 so that a medical opinion as to etiology could 
be provided.  The opinion from this date reflects that a VA 
physician reviewed the claims file, including the 
aforementioned service medical records.  However, this 
physician found that there was no evidence of depression of 
elevation of the veteran's SD segment in service and no 
evidence of ischemia.  The physician also noted the absence 
of any medical documentation between 1957 and the date of the 
veteran's death.  Given this evidence, the physician provided 
the opinion "that there isn't any medical evidence in the 
medical records provided to indicate that [the veteran's] 
death had any relationship or any etiological relation to his 
period of service from 1942 to 1957."  

While the Board acknowledges the service medical records 
indicating some in-service cardiovascular symptomatology, the 
claims file is devoid of any medical records actually 
suggesting a causal relationship between the veteran's fatal 
myocardial infarction and service.  The absence of such 
evidence is further indicated in the November 2001 VA 
opinion.  See generally Maxson v. Gober, 230 F.3d 1330 (Fed. 
Cir. 2000) (evidence of a prolonged period without medical 
complaint after service can be considered along with other 
factors in the context of a service connection claim).  

Finally, the Board observes that the appellant has argued 
that the veteran's fatal myocardial infarction was related to 
his in-service cardiovascular symptoms.  In this case, the 
appellant, as a layperson who has no apparent training in the 
field of medicine, has not been shown to be competent to 
provide an opinion with regard to medical causation.  See 
Routen v. Brown, 10 Vet. App. 183, 186 (1997), aff'd, 142 
F.3d 1434 (Fed. Cir. 1998); YT v. Brown, 9 Vet. App. 195, 201 
(1996); Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 
(1992).

Overall, the Board concludes there is no competent medical 
evidence supporting an etiological relationship between the 
cause of the veteran's death, a myocardial infarction, and 
his military service.  Therefore, the preponderance of the 
evidence is against the appellant's claim of entitlement to 
service connection for the cause of the veteran's death.  In 
reaching this conclusion, the Board acknowledges that, under 
38 U.S.C.A. § 5107(b) (West 1991 & Supp. 2001), all doubt is 
to be resolved in the claimant's favor in cases where there 
is an approximate balance of positive and negative evidence 
in regard to a material issue.  However, as the preponderance 
of the evidence is against the appellant's present claim, 
that doctrine is not applicable in this case.  See Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990).



ORDER

Entitlement to service connection for the cause of the 
veteran's death is denied.



		
	MARK J. SWIATEK
	Acting Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

